11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Mickey Ray Taylor Jr.,                       * From the 385th District Court
                                               of Midland County,
                                               Trial Court No. CR54221.

Vs. No. 11-21-00256-CR                       * December 1, 2022

The State of Texas,                          * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the district clerk’s amended bill of costs to delete the court-appointed
attorney’s fees assessed against Appellant, and we affirm the judgment of the trial
court.